Sniper Central - Sniper & Sharpshooter Forums                                                                                           https://www.sniperforums.com/

                               Case 8:19-cr-00096-GJH Document 107-5 Filed 01/24/20 Page 1 of 4
                                                                     User Name                   Password              Remember Me?   Log in      Help Register




            Sniper Central - Sniper & Sharpshooter Forums




           » SITE NAVIGATION          » WELCOME TO SNIPERFORUMS.COM                                                                   » STATS

           » Home                                                                                                                     Members: 43,525
           » Active Topics                                                                                                            Threads: 48,491
           » Forum                                                                                                                    Posts: 457,337
            > User CP                                                                                                                 Top Poster: mele
            > FAQ                                                                                                                     (9,894)
           »
           » Related Sites                                                                                                            Welcome to our newest
                                      Welcome to SniperForums.com (The forums previously hosted at                                    member, natelive
            > XDtalk.com              SniperCentral.com). Our goal is to be your number one information resource
            > Conceal Carry Forum     dedicated entirely to sniper discussions, firearms and accessories. Our community
            > SniperCentral.com       is a great resource for military and law enforcement snipers and sharpshooters.                 » LOG IN
            > Glock Forum             We cover a variety of topics related to equipment, optics, competition, gun care,
            > Prepper Community       tactical firearms, rifles and more! If you are having trouble logging in and need to
                                                                                                                                      User Name:
                                      reset your password, click here: Lost Password Reset Link.
           » SPONSORED                To fully participate on the site you must first register, it's quick and free.                  Password:
                                      To do so, click _HERE_.
           LINKS
                                                                                                                                        Remember Me?
                                          Sniper Forums - The main area of the site, the forums.
                                          Sniper Rifles - Discuss specific Taurus firearms here.                                        Log in
                                          DIY Projects - Discuss other Handguns in here.
                                          Sniper Optics Discussions - Talk about rifles/long guns in here.                            Not a member yet?
                                          Product Reviews - Discuss accessories, ballistics, ammo, etc. in here.                      Register Now!
                                          Vendor Area - The sponsors that make the site possible.
                                          Marketplace / Classifieds - The Sniper Classifieds area.
                                                                                                                                      » PREMIUM

                                                                                                                                      SPONSORS

                                      » RECENT THREADS

                                          Title,      Rating
                                                                           Last Post             Replies      Views     Forum
                                          Username, & Date
                                          I'm new, advice on
                                          new rifle ( 1 2)
                                                                        Today 07:34 AM
                                          Superdog                                            16       640
                                                                         by
            -- Sniper Forums                                          Contact Us | Advertise | Sniper Central - Sniper & Sharpshooter Forums |         | Top
                                          PM

                                          K-Bar Knife (      2)
                                                            All times are GMT -6. The time now is 08:31 AM.
                                          07-25-2018                      by
                                                                Powered by vBulletin® Version 4.2.3
                                                     Copyright © 2020 vBulletin Solutions, Inc. All rights reserved.
                                                               SEO by vBSEO ©2011, Crawlability, Inc.




1 of 4                                                                                                                                             01/23/2020, 9:32 AM
Sniper Central - Sniper & Sharpshooter Forums                                                                                        https://www.sniperforums.com/

                            Case 8:19-cr-00096-GJH Document 107-5 Filed 01/24/20 Page 2 of 4
                           vBulletin Security provided by                                                  2020 DragonByte Technologies Ltd.
                                                6mm Creedmoor or
                                                5.56
                                                                          Today 07:31 AM                        Cartridges
                                                JustSSgtPat                                   3       504
                                                                           by Evagation                         & Calibers
                                                12-23-2018
                                                02:44 PM

                                                25-06 Ammo
                                                Rkling24                  Today 07:30 AM                        Cartridges
                                                                                              3       178
                                                12-01-2019 08:07           by Evagation                         & Calibers
                                                PM

                                                6.5 CM or PRC???
                                                Triton21                  Today 07:29 AM                        Cartridges
                                                                                              6       549
                                                12-10-2019 07:24           by Evagation                         & Calibers
                                                PM

                                                Vortex
                                                Diamondback
                                                Tatical 6-24x50 (
                                                                          Today 07:18 AM
                                                1 2)                                          10      276       Optics
                                                                           by Evagation
                                                adubeau
                                                12-31-2019 03:30
                                                PM

                                                Remington Military
                                                Training 9mm 115-
                                                Gr. Brass MC 50
                                                Rnds - $8.99 (Free        Today 07:12 AM
                                                                                              0        1        Gun.Deals
                                                2-Day Shipping over       by apps47inc
                                                $50)
                                                apps47inc
                                                Today 07:12 AM

                                                Zeroing a rifle
                                                ofar                      Today 04:35 AM
                                                                                              6       379       Optics
                                                01-13-2020 02:30              by djgas
                                                PM

                                                Auto trickler and
                                                419 upgrade kit for                                             Classifieds
                                                sartorius              Yesterday 11:10 PM                       -
                                                                                              0        6
           » ONLINE USERS:                      Shaun755                   by Shaun755                          Everything
                                                Yesterday 11:10                                                 Else
           630                                  PM

                                                Ruger Graphic Tees
           35 members and 595
                                                from $9.98 (Free
           guests                                                      Yesterday 09:55 PM
                                                S/H over $25)                                 0        1        Gun.Deals
                                                                           by apps47inc
           2ballcane, ALPINEX,                  apps47inc
           antonio.berghell,                    Yesterday 09:55 PM
           Apollo117, bboswell,
           Blobby159,
           brendonbmc, cmr287,             » RECENT CLASSIFIEDS
           Country_boy,
           CTShooter, ddd oo7,                  Title,     Rating
                                                                           Last Post        Replies   Views        Forum
           Evagation,                           Username, & Date
           fightthenoise,
           ggiovanni,                           Auto trickler and
           JabbaNoBother,                       419 upgrade kit                                                 Classifieds
           Jester560,                           for sartorius          Yesterday 11:10 PM                       -
                                                                                              0        6
           Jhoover1973, KlineB4,                Shaun755                   by Shaun755                          Everything
           MG916, mudpig,                       Yesterday                                                       Else
           ncrotalus1, NO357,                   11:10 PM
           nruhmann78,                          Bell Carlson stock                                              Classifieds
           patkelly4370, pmDune                 Bowman40              01-15-2020 09:06 AM                       -
              , ray1970, Red                                                                  2        74
                                                01-14-2020 09:35          by Bowman40                           Everything
           Dawn, richiecotite, S.A              PM                                                              Else
           Creedmoor, schiada96,
           SICARIO, Topperdog,                  Steyr SSG69
           wmb556, yoda4x4,                     30mm rings
                                                                      01-14-2020 12:27 PM                       Classifieds
           zeroforhire                          boatninja                                     0        30
                                                                            by boatninja                        - Optics
                                                01-14-2020 12:27
           Most users ever online               PM




2 of 4                                                                                                                                         01/23/2020, 9:32 AM
Sniper Central - Sniper & Sharpshooter Forums                                                                          https://www.sniperforums.com/

                          Case 8:19-cr-00096-GJH Document 107-5 Filed 01/24/20 Page 3 of 4
           was 5,397, 11-02-2015         New Kestrel 5700
           at 07:51 PM.                  Elite with Applied                                              Classifieds
                                         Ballistics                 01-10-2020 10:05 PM                  -
                                                                                           2       446
                                         Bp1971                         by j_clinesmith                  Everything
                                         10-22-2018                                                      Else
                                         02:49 PM

                                         WTS Rem700
                                         Police in Arizona
                                                                    01-04-2020 11:06 PM                  Classifieds
                                         Gunguy308                                         3       357
                                                                          by Superdog                    - Rifles
                                         07-10-2019 04:13
                                         PM


                                     » SEARCH TAGS FOR THIS PAGE


                                      snipers hide, amazon, sniper forum, sniper forums,
                                      sniper hide, sniper's hide, sniper's hide forums, sniperforum,
                                      sniperforums.com, snipers forum, snipers hide, snipershide,
                                      snipershide.com

                                          Click on a term to search for related topics.



                                                               Powered by vBadvanced CMPS v4.3.0




3 of 4                                                                                                                          01/23/2020, 9:32 AM
Sniper Central - Sniper & Sharpshooter Forums                                               https://www.sniperforums.com/

                          Case 8:19-cr-00096-GJH Document 107-5 Filed 01/24/20 Page 4 of 4
                                                Terms of Use   Copyright   Privacy Policy




4 of 4                                                                                               01/23/2020, 9:32 AM
